 

Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 1 of 36

(UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF ALBERTO
SAFRA FOR AN ORDER TO TAKE Case No. 21-MC

DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28

U.S.C. § 1782

 

MEMORANDUM OF LAW IN SUPPORT OF PETITIONER’S APPLICATION AND

PETITION FOR AN ORDER TO CONDUCT DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 2 of 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS
Page
PRELIMINARY STATEMENT .........
Er FACTUAL BACKGROUND... cect tcrerencretee eee ensneneenecessesanesesnerensaanan 4
A) The Parties ..... ees
B) Relevant Non-Parties 0.00... bsesensnas esatetsensnstunannnaesseseeeseaneee®
C! Background of the Safra Family Businesses_and Petitioner. ed
D! Mr. Safra’s Original Willis ....... seneuuustetateseeneateneeseed |esvseeeessteteesnseensennese petesttcteteerteeee sO
E. loseph Safra’s Deteriorating Health and Neurological Condition In 2019 20.2.8
iL. Mr. Safra Began Exhibiting Severe Neurological and Cognitive
Distress Starting In Early 2019 Hor Which He Initially Sought
Treatment in Brazil ..........0.ccccec eee teen | eoecececaseeeseeetevestevnesstestaseseaees 9
2. Mr. Safra Received Treatment From the Respondents In New York
In an Unsuccessful Attempt to Address His Declining Neurological
and Cognitive Functioning oc. eee cece eeeeseseeeneneeeeneeeeseness vse
F. In October 2019, Petitioner Left the Safra Family Business Under Pressure
and as Disagreements with His Family Intensified.........0....0.0.... pee ee eee eens 16
G. [During the Testamentary Proceedings In Switzerland, Petitioner Learned
of the New Wills hesteee ensuites wetseene 17
H. (The Contemplated Foreign Proceedings 0... tices LS
1 Petitioner’s Foreign Discovery Efforts -
J. [Respondents Possess Highly Material Information For Use In Foreign
PrOCCOGINGS ......eseseeeeeseeesesustenereceteereneneseatatsnssereseasseresssesssesesaeasaenenenenenenensseseaearsnen
IL. ARGUMENT Www, vececnesceseenaeonenaeanenee ees Ledaees ween ltsterteeeeere eel
A, Leegal Framework o.oo: sess sccscscsntetntsctneneeree mmm ee 21
B. . Petitioner Satisfies The Statutory Requirements Of 28 U.S.C. § 1782. . hdd
tl. Respondents Are “Found” In The Southam District Of New York bevetaes bend
2. The Discovery Sought Is For Use In Foreign Proceedings. ...00000. 0... 24
B. PetitionerIs An “Interested Person.” 0.0 cece eeeeeeeees 26
C,

|All Of The Discretionary Factors Of Section 1782 Weigh In Favor off
Permitting The Discovery Petitioner Secks. .. ve veceteeteseueceeetenersnetias

T. The First Intel Factor Favors Granting Discovery ceuenenernes Joie eeeeeeeee sees 27

 

The Second Intel Factor Favors Granting Discovery. 00.0.2 e
8

 

2.
B. The Third Intel Factor Favors Granting Discovery. 0.0.0.0.)
4 The Fourth Intel Factor Favors Granting Discovery............ Ve oeeeeeeecteeeeeeens 29

fi
TH,

Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 3 of 36

iil

31
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 4 of 36

 

 

TABLE OF AUTHORITIES
Page(s)
Cases

Assurances Sur La Vie v. Kraus,

62 F. Supp. 3d 358 (SDNY. 2004). ceeercrseteeseeseseseseeenesesnsesassensndadstennersnenarey 16
Australia & New Zealand Banking Grp. Lid. v. APR Energy Holding Lid.,

No. 17-MC-00216(VEC), 2017 WL 3841874 (S.D.NLY. Sept. 1, 2017) ..cccceeteeeeersneres 14
Brandi-Dohrn v. IKB Deutsche Industriebank AG,

673 F.3d 76 (2d Cir, 2012) cece cece ee eee es cscs e ssa aesccessseeesteeeeseererererens 12, 13, 16, 19
Bravo Express Corp. v. Total Petrochemicals & Ref. U.S.,

613 F. App’x 319 (Sth Cir. 2015) oo ccccnneeecereneseeerssenrsessenresssiessesereseeresresnenssser tees 15
Certain Funds, Accounts &/or Inv. Vehicles v KPMG, L.L.P.,

798 F.3d 113 (2d Cit, 2015). cccccsssssssssssssssssssveveveseseseviveseassssssssvenseessesevesieccessssscseceecsnteeseee 17

Daimler AG v. Bauman,

Euromepa S.A. v. R. Esmerian, Ine.,
51 F.3d 1095 (2d Cir. 1995)... ccc es caescenacseeeeeesnevareyeeeseeesanacnesssrenenseaeeesaneess 13, 19

Hertz Corp. v. Friend,
559 U.S. 77, 93 (2010)... cccccscccsssssensenscscsscsecseveeescsessavseseersesseuersnavsrsnerseentenesrececeeseceeneerenae 14

Inre Accent Delight Int'l Ltd.,
869 F.3d 121 (2d Cir, 2017)..ccccccccccsscsssssssssssssssssseseecsesssssssssesssesecersssssssecececesesssmtseeseseesne LO

In re Application for an Order Permitting Metallgesellschaft AG to take Discovery,

 

 

121 F.3d 77 (2d Cir, 1997)....cccccscsscecssssssssssssesssessscesssvsesesssseecesssteceectisniesarareneeesnsenseessnie 13, 20
Inre Application of OOO Promnesfisiroy,
No. M 19-99(RJS), 2009 WL 3335608 (S.D.N.Y. Oct 15, 2009) occ eneseseeteernesens 18
Inre Bayer AG,
146 F.3d 188 (3d Cir, 1998) ace ner creer cse rete eeseesanesssssaneesasssseeisesesaenseasinenesesasas 21
In re Catalyst Managerial Servs., DMCC,
680 F. App’x 37 (2d Cit. 2017) oc ccccseeeeccecsesrereensieseenerssssesesseenenerssseasesesinenenraens 16
In re Children’s Inv. Fund Found_ (UK),
363 F. Supp. 3d 361 (S.D.N.Y. 2019).......0cccceen sess sooo 16
In re Edelman,
295 F.3d 171 (2d Cir, 2002),.ccereeeve vererrerreerererrrees vsessneeerevereecvevenentsressareverasieesssuussssavesssane 13

 
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 5 of 36

In re Ex Parte Application of SERETM,

2013 WL 6141655 (N.D. Cal. Nov. 21, 2013) ccc cnc eerie n eter ee receeeeaas 17, 21
in re Furstenberg Fin. SAS,

No. 18-MC-44(JGK), 2018 WL 3392882 (S.D.N.Y. July 12, 2018) occ eee 15
Inve Hornbeam Corp.,

722 F. App’x 7 (2d Cit. 2018) ccc trssissaeeseecsseseseneieseiensneitisieisgnetedeaeaseretens 15
Inre Kiobel,

2017 WL 354183 (S.D.N.Y. Jan 24, 2017) occ essence ese eeeeeseeeseeteeeeavevaevenear 15
Inre Mangouras,

No. 17-MC-172, 2017 WL 4990655 (S.D.N.Y. Oct. 30, 2017) oe ccc eeeeeeeeeieee 14

Inre: Application of Bracha Found.,
663 F. App’x 755 (11th Cir, 2016) oo... ccccescssssssssssseseescesssseeceeeseseseseecesecesesssssssssssssseseuseeessesees 15

Intel Corp. v. Advanced Micro Devices, Inc.,
542 US. 241 (2004)... cccccceccescecesesescanseeeeessserarsceeceesesscseaeneeessnsensesesesesssnenessaenecesnereney passim

Inv. Vehicles v. KPMG, L.L.P.,
798 F.3d 113 (2d Cir, 2015). cecueerersenereereeeescernern seeeerevssvnvenvesssnvessessusisessensuseressieeseee 17

 

La Suisse, Societe d’Assurances Sur La Vie v. Kraus,
62 F. Supp. 3d 358 (S.D.NLY. 20L4 cc cinerneer cece crcrers seen creeneneene ses grapes nentcteney 16

Maiter of Fornaciari for Order to Take Discovery Pursuant to 28 U.S.C. §1782,
No. 17MC321, 2018 WL 679884 (S.D.N-Y. Jan. 29, 2018) eee LF

 

Mees v. Buiter,
793 F.3d 291 (2d Cir, 2015)... cect cece cr esse enenenenanecctireeieceiennenrnerecisisitisnene eee ee ey 14

2BUS.C. § 1782. iccccccccccccecececcecsesseeeeeaeeeeesesseeeesssessescrenecssteneassaseaassenevasienasssieieeeseeieseeasons passim
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 6 of 36

Petitioner Alberto Safta (“Petitioner”) respectfully submits this. Memorandum of Law.in
support of his Application and Petition (the “Application”) pursuant to 28 U.S.C. § 1782 (“Section
1782”), for an order authorizing him to obtain limited discovery from Dr. Susan Bressman, Dr. Eli
L. Diamond, Dr. Valentin Fuster, Dr. Viviane Tabar, Mount Sinai Health System (“Mount Sinai”),
and Memorial Sloane Kettering Cancer Center (““MSKCC” and together with Drs. Bressman,
Diamond, Fuster, and Tabar, and Mount Sinai, the “Respondents”), in the form of the attached
subpoenas duces tecum and ad testificandum (the “Subpoenas”)."

PRELIMINARY STATEMENT

This Application arises from foreign testamentary proceedings concerning the wills of the
late Joseph Yacoub Safra, founder of the Safra banking conglomerate, who passed away in
December 2020 after battling numerous health and neurological ailments during the last years of
his life. Mr. Safra is survived by his wife, Vicky Safra, and|four children—Alberto (the Petitioner),
Jacob, Esther, and Davild—who are heirs to Mr. Safra’s substantial fortune. Until late 2019, each!
of the surviving Safra family members were in line to inherit shares of Joseph Safra’s estate
consistent with a careful estate plan that Joseph Safra had crafted with his advisors when he was
of sound mind and not beset with the debilitating physical and) neurological ailments. This estate
plan was documented, inter alia, in three wills that Mr. Safra executed in 2010 and 2018 (the
“Original Wills”).

Following the execution of the Original Wills, Mr. Safra’s physical and mental condition

took a severe turn for the worse. In November 2019, with his father bed-ridden and no ionger able

 

to mediate business and family disputes between himself and other family members, Petitioner left

 

| The Subpoenas are attached as Exhibit 2 to the Declaration of Lucas Bento, dated July 12, 2021 (“Bento Decl,”).
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 7 of 36

the Safra family business in Brazil under pressure from his family. As Petitioner learned shortly

 

after his father’s death and through the testamentary proceedings commenced in Switzerland, just

weeks after he left the Safra family banking business, Mr. Safra hastily changed his wills in order

 

fo cut Petitioner off from his rightful inheritance and, correspondingly, increase Petitioner’s

 

 

siblings share of the late Joseph Safra’s estate. These changes are documented in three new wills

 

that Joseph Safra putatively executed in November and December 2019 (the “New Wills”).

None of Petitioner’s family members ever advised Petitioner of the New Wills_At the time
the late Joseph Safra putatively executed the New Wills, he was under heavy medication for a
vatiety of physical and neurological ailments that had left him, in the words of Mr. Safra’s long-
tine phy i, a” Mi. Sata
was under no condition at that time to voluntarily and knowingly make changes to his wills, let

alone changes that would deprive Petitioner, a devoted son wha had loyally served his father for

 

years in the family business, of his rightful inheritance. Such changes were in truth and fact the

result of the undue influence of individuals who exploited Joseph Safra’s vulnerable physical and

mentl contin,

Respondents in New York. Respondent Dr, Susan Bressman is a neurologist at Respondent Mount

Sinai, who treated Mr. Safra for numerous neurological impairments. Mr. Safra was also treated

 

by Respondent Dr. Fuster, a cardiologist at Mr. Sinai, as welll as Respondents Drs. Diamond and
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 8 of 36

Tabar, who work at Respondent MSKCC and specialize in neuro-oncology and neurosurgery,
respectively, and treated Joseph Safra for recurring brain tumors)

Each of the Respondents—as the hospitals and physicians responsible for Mr. Joseph
Safra’s care in New York in late 2019—are highly likely to possess information_relevant_to
challenges that Petitioner intends to lodge against the New Wills in the contemplated testamentary
proceedings in Switzerland. Such challenges will include Petitioner’s arguments that Joseph
Safra’s severe health and neurological ailments in late 2019 deprived him of the testamentary
capacity to execute the New Wills and/or left him vulnerable td undue influence!

Accordingly, Petitioner brings this Application to obtain targdted medical records from
Respondents for use in contemplated civil proceedings in Switzerland seeking to invalidate the
wills (“Contemplated Foreign Proceedings”).

This Application meets all of the requirements of Section 1782. Respondents “reside” and
are “found” in the Southern District of New York because they are employed and maintain their

headquarters here. The discovery sought by Petitioner is highly material and relevant to the issues

 

at stake in the Contemplated Foreign Proceedings. Moreover, each of the discretionary factors

laid down in the Supreme Court’s Intel Corp. v Advanced Micro Devices, Inc., 542 U.S. 241 (2004)

 

decision favors authorizing the discovery sought by Petitioner| Further, Petitioner has taken all of

the necessary steps—including notifying Vicky Safra, the Personal Representative of the Safra

 

estate, of this Application—td obtain confidential medical records under applicable law.
Accordingly, Petitioner respectfully requests that the Court grant Petitioner's Application and

permit Petitioner to serve the Subpoenas and obtain discovery from the Respondents.
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 9 of 36

IL FACTUAL BACKGROUND
A. The Parties
Alberto Safra. Mr. Alberto Safra is a businessman based in Brazil and the son and legal
heir of Mr. Joseph Yacoub Safta”
Mount Sinai Health System. Mount Sinai is a non-profit corporation headquartered at 150
East 42nd Street, New York, NY 10017?
Memorial Sloane Kettering Cancer Center. MSKCC is a non-profit corporation

Physician Respondents, Dr. Susan Bressman is a neurologist and Chair of Neurology at

 

Mount Sinai in New York, NY, where she is an attending physician from her office located at 10

 

Union Square East, 5J09, New York, NY 10003/°

Dr. Eli L, Diamond is a neuro-oncologist at MSKCC in New York] NY, where he is an

 

attending physician from his office at 1275 York Ave, New York, NY 10065.°
Dr. Valentin Fuster is a cardiologist and a director of the Widner Cardiovascular Institute

at Mount Sinai New York, NY, where he is an attending physician from his office located at 1190

Fifth Avenue, Floor 1, New York, NY 10029!’

 

4 Declaration of Alberto Safra, dated July 26, 2021 (‘Alberto Safra Decl.”), ¥5.
4 Bento Decl. Exs. 8, 10.

4 (Bento Decl Ex. 9.

> Bento Decl Ex. 6.

® (Bento Decl. Ex. 4, 14

7 (Bento Decl. Ex. 5,

 
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 10 of 36

Dr. Viviane Tabar, MD, is Chair, Department of Neurosurgery at MSKCC in New York

 

NY, where she is an attending physician from her office located at 1275 York Ave, New York,

NY 100658

B. Relevant Non-Parties

Mr. Joseph Safra. Prior to his death, Mr. Joseph Safra was a Brazilian banker and
businessman, and head of the Safra Group, including Safra Bank, one of the largest banking
institutions in Latin America Mr. Joseph Safra was married to Vicky Safa and the couple had 4
children: (i) the Petitioner, Alberto Joseph Safra; (ii) Jacob Joseph Safta (“Jacob”); (iii) Esther
Safra Dayan (“Esther”), and (iv) David Joseph Safra (“David”)

Personal Representative, Vicky Safra is the personal representative of Mr. Safra’s estate
appointed under the New Wills.!’

C. Background of the Safra Family Businesses and Petitioner

The Safra family originated from Lebanon and Syria and immigrated to Brazil in 1952,”

In 1955, the late Joseph Safra founded Banco Safra S.A., which is headquartered in Sao Paulo,

 

Brazil (“Banco Safra”), and has become one of the largest private banks in Latin America and is

now part of the Safra Group!!> Joseph Safra served as the leader of the Safra Group from 1963

 

 

until his death on December 10, 2020]'4 In addition to Banco Safra, the Safra Group’s banking

holdings include (i) J. Safra Sarasin, headquartered in Basel| Switzerland, and (ii) Safta National

 

® Bento Decl. Ex. 3, 13]

4 Bento Decl, Ex. Lil

10 Alberto Safra Decl., {7, 1.1.
1 Alberto Safra Decl., #33.

1 Alberto Safra Decl., 16.

3 Alberto Safra Decl, {6.
4 Alberto Safra Decl, 46.

 
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 11 of 36

Bank of New York, headquartered in New York City, USA.!° The Safra Group’s diverse portfolio

 

Petitioner is one of Joseph Safra and his wife, Vicky Safra’s| four children. He joined the
management of the Safra Group in 2004 and became responsible for Banco Safra in 2007." His
work was consistently lauded by bank management, including hig father, Mr. Joseph Safra]'* From
2007” to 2019)” while Petitioner was a head of the bank’s management, the bank’s profits
increased from R$ 830,9 million to R$ 2,2 billion, the credit portfolio from R$ 28,3 billion to R$
111 billion, the net equity from|R$ 3,9 billion to R$ 11,9 billion, and the default rates decreased
from 2% to 0.6%.7!

In 2010, six years after Petitioner joined the management of the Safra Group, his brother
David also joined the management of Banco Safra.””

D. Joseph Safra’s Original Wills

Given his sizable fortune (and aside from the contested New Wills), Joseph Safra devoted
substantial time, attention, and care during his lifetime to his estate planning. This planning
included donating most of his assets to his wife and children during his lifetime, including

donations of shares in Banco Safra and in SNBNY Holdings Limited|” among other entities

 

4 Alberto Safra Decl., {p.

‘6 Alberto Safta Decl., 6.

17 Alberto Safra Decl., 7.

18 Alberto Safta Decl, {7.

13 Alberto Safra Decl., {[7.

20 Alberio Safra Decl., {[7.

4l Alberto Safra Decl., {7.

2 Alberto Safra Decl., 18.

23  Safra National Bank of New York Holdings Limited ((SNBNY Holdings”) is a company incorporated under the
laws of Gibraltar with its registered office in Gibraltar, and has as its subsidiary the Safra National Bank of New York.
Alberto Safra Decl., "6, 0.2, The Petitioner is a shareholder of Class B shares in SNBNY Holdings, 7d

 

 

 
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 12 of 36

around the world, to Petitioner. With respect to his remaining assets, Joseph Safra executed the

 

Original Wills in 2010 and 2018, which addressed the distribution of his assets in Brazil and around

the world after his death, and provided for distributions to Petitioner, his siblings, and Vicky Safra,

as discussed below:4

October 2010 Will On October 29, 2010, Joseph Safra executed a will in Sao

Paulo, Brazil (“October 2010 Will”) in which he distributed hig shares and

‘membership interests in a number of companies, including] inter alia, JS

Administrac3o de Recursos S.A., Safra Capital Management Limited, Banco Safra

 

 

S.A. and Banque Safra Luxembourg S.A. to his sons (including Petitioner) in equal

stakes, with reservation of usuftuct.2* The October 2010 Will also distributed, infer

 

alia, his interests in multiple investment funds in the Bahamas and companies not

related to the financial markets to his four children, including Petitioner?® The

 

October 2010 Will was subsequently registered in Bern, Switzerland on June 12,
2012.7”

June 2018 Will, On June 13, 2018, Joseph Safra executed a will in New_York
(“June 2018 Will”) in which he distributed, afer alia, all and any of his assets and
tights related to his wealth in| Brazil, including equity interests in financial, real
estate, industrial, commercial companies, including Banco Saftal $.A., J. Safra

Participagdes S.A., Filbert Participagdes $.A., and Tehama Participagdes S.A

 

44 Alberto Safa Decl., {9.
% Alberto Safta Decl., (9.
% Alberto Satra Decl, 9.
27 ‘Alberto Safra Decl, 19.
% Alberto Safra Decl, 79-
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 13 of 36

The assets subject to the June 2018 Will were to be distributed as follows: 55% fill
ownership to Joseph Safra’s children (further subdivided into 28% distributions to
each son, including Petitioner, and 16% to daughter Esther); 45% bare ownership
(“nua propriedade”) to Joseph Safra’s children, including Petitioner, with
reservation of usufruct}*”

e November 2018 Will Subsequently, on November 30, 2018, Joseph Safra
executed another will (“November 2018 Will”) to dispose of his assets and rights
that are not situated in Brazil and Bahamas, including 100% of the_shares of
SNBNY Holdings. One hundred percent of the Class A shares in SNBNY Holdings
were to be distributed to his wife, Vicky Safra,** Class B shares in SNBNY
Holdings were to be distributed as follows: 28% in equal shareg§ to_each son,
including Petitioner, and 16% to daughter Esther.*!

E. Joseph Safra’s Deteriorating Health and Neurological Condition In 2019

During the latter stages of his life, Joseph Safra battled a number of health ailments,

including Parkinson's discos,

 

2 Alberto Safa Decl., 79]
%° Alberto Safra DecL, $9]
4 Alberto Safra Decl, {9}
2 Alberto Safra Deci., 10.
% Alberto Safta Decl., 410.

 

Sa

 

a

 
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 14 of 36

Shortly after Joseph Safra executed the June and November 2018 Wills, his physical and

 

mental functioning entered into an alarming and rapid decline. The onset of such decline became

increasingly evident when Mr. Safra fell and sustained a femural fracture in January 2019. He

 

received treatment for this femural fracture at Respondent Mount Sinai in New York.

na In late 2019, including during the time period when the New_Wills were executed, Mr.
Safra, with the help of his family members, also consulted with Respondents in New York See
infra Section E. 2.

During the course of these treatments, Mr. Safra’s family members, including Petitioner,
his mother and his siblings, kept each other apprised of Mr. Safra’s health condition through
electronic group chat messages on| the WhatsApp platform. Some of Mr. Safra’s physicians in
Brazil—including his long-time personal physician, Dr. Jairo Tabacow Hidal—were included in
these chat groups. Such messages are discussed below, as they reflect Mr. Safra’s severe physical
and mental vulnerability at or around the time he executed the New Wills.

i, Mr. Safra Began Exhibiting Severe Neurological and Cognitive Distress

 

4 Alberto Safia Dect., 22.

4
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 15 of 36

Starting In Early 2019 For Which He Injtially Sought Treatment in Brazil

 

Lo

§ Alberto Safra Decl, 713.
Alberto Safta Decl, {[14.
” Alberto Safra Dect., 414.
Alberto Safra Deel, {l4.
Alberto Safra Decl., q14.
" Alberto Safra Deci., (15.

"Alberto Safra Dect., 15.

4 8

 

¥

 

a BB

 

a

10
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 16 of 36

Mr. Safta’s confusion and agitation continued through the month of August 2019. ||

 

aB

Alberto Safra Decl., 15.
Aiberto Safra Decl., 415.

   

Alberto Safta Decl, 917.
‘8 Alberto Safa Decl., 117.

11
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 17 of 36

 

 

berlo Salta Decl, {17.
3 Alberto Safra Decl., 17.
*% Alberto Safra Decl., 18.
3 Alberto Safra Decl., 418.

 
     

Alberto Salta Deci., 418.
7 Alberto Safra Decl. 19.

12
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 18 of 36

bo

Mr. Safra \Received Treatment From the Respondents In New York In an
Unsuccessful Attempt to Address His Declining Neurological and Cognitive
functioning

Starting in or around August 2019, Mr, Safra’s Brazilian physicians began consulting with
specialists in New York, including the Respondents. Such consultations included having Mr. Safra

travel to New York in September 2019 to meet with “Dr. Fuster) cardiologist; Dr, Bressmann:

 

&

Alberto Safa Deci., 419.
* Alberto Safra Decl, 19.
Alberto Safra Decl, i

1 Alberto Safra Decl., 921.

 

4" Alberto Safta Decl, (21.

13
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 19 of 36

neurologist; and Dr. Diamond: neuro-oncologist.”** During the course of such consultations, the

and provided advice and treatment concerning Mr. Safra’s declining neurological and cognitive

functioning.

 

B

Alberto Safra Decl.,
Alberto Safa Decl., 23

Alberto Safa Decl. 123.
Alberto Safa Decl., 4/23.

BAR

 

14
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 20 of 36

 

“Alberto Safa Decl.

  

Alberto Safra Decl, T24.
Alberto Safra Dect, 25.
% Alberto Safra Decl., 25.
Alberto Safa Decl., (26.
Alberto Safa Decl, 426.

Alberto Safra Decl., $26.

   
 
   

Alberto Safia Deci., 926.

15
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 21 of 36

F, In October 2019, Petitioner Left the Safra Family Business Under Pressure
and as Disagreements with His Family Intensified

 

never accepted the role that was determined for him by their father, Joseph Safra, David wanted

io increase his control_over areas. of the bank for which Petitioner was responsible. David’s

 

ambition for more power and influence led to substantial professional and personal disagreements
with Petitioner.™
These disagreements were ordinarily resolved by their father, Joseph Safra, who upheid

the division of responsibilities that was defined years before. He handled the bank’s management

i

from an exclusive business standpoint and always valued Petitioner’s leadership and decisions.

As Joseph Safra’s health detericrated, however, he was increasingly unable to mediate these issues.

 

si Alberto Safra Decl.; 26]

® Alberto Safra Decl, 27. Dr. Hidal was the Safra family’s doctor since 2003 and led the group of who treated
Joseph Safa from 2018 to 2020. Tis also worth noting that Dr. Hidal’s report of September 25, 2019 was issued at
the request of the family and prior to the execution of thie New Wills and other acts that Petitioner intends to challenge
in the Swiss testamentary proceedings. Alberto Safra Decl., 2/7.

8 Alberto Satta Decl., 928]

# Alberto Satta Decl, $97, 28]

 
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 22 of 36

With their father bed-ridden in 2019, the disagreements between] Petitioner and David

 

deepened and intensified. The absence of Mr, Joseph Safra’s leadership substantially changed the

dynamics of the family’s decision-making in the bank. These circumstances gradually led to the

 

depletion of Petitioner’s management powers to the point that Petitioner was precluded from

performing his functions at the bank. Petitioner had no option but to leave the management of

 

Banco Safra in October 2019, rémaining in the company as a shareholder!** Petitioner's

resignation was followed by that of the then-CEO and the COO of Banco Safra, who also left the

 

bank, Petitioner subsequently began to devote himself to his personal projects, including founding

ASA Investments, a multi-strategy asset management company that operates a wide range of

 

investment funds, with offices in Sao Paulo and New York. s

In this context, certain family members began retaliating against Petitioner by opposing

 

his attempts to visit his father, isolating him from the various family businesses, and, as he later

found out, taking decisions to harm his rights.” As a result, Petitioner wag able to visit his father

 

on only about four occasions until Mr. Joseph Safra‘s last hospitalization in 2020. During those

visits, Petitioner was dismayed to see that his father’s condition had not improved and had only

 

worsened. Joseph Safra passed away on December 10, a7 88

G. During the Testamentary Proceedings In Switzerland, Petitionex| Learned of
the New Wills

Following Joseph Safra’s death, testamentary proceedings were initiated in Switzerland.

In May 2021, during the course of those proceedings, Petitioner for the first time received

 

& Alberto Safta Decl, 29.
% Alberto Safta Decl., 429.
8 Alberio Safra Decl., 430.

% Alberto Safra Decl., 31.

17
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 23 of 36

documentary information that in November and December 2019—whille Joseph Safra was

suteing torn A

es: Safra made changes to the Original Wills that completely cut off Petitioner’s

succession rights, correspondingly enriched his siblings, and were in direct conflict with the estate

planning that Joseph Safra had conceived for years, including the wills executed in 2010 and 2018,

 

while he was of sound mind?

The changes to the Original Wills were reflected in the three New Wills that purported to
both revoke the Original Wills (which contemplated Petitioner as a beneficiary, see supra Section

D) and exclude Petitioner as a beneficiary. The New Wills were executed on November 18 and

 

29, 2019 (“November 2019 Wills”), and December 5, 2019 (“December 2019 Will”).”! The

Bahamas, Gibraltar, and other locations"? The December 2019 Will was executed in New York

and encompassed assets situated in Brazil.”

H. [Che Contemplated Foreign Proceedings

 

Petitioner has suffered significant harm as a result of the involuntary revocation of the

Original Wills and the execution of the New Wills.’* Accordingly, Petitioner contemplates

 

Alberto Safra Decl., $32.
Alberto Safta Decl., 33.
Alberto Safra Decl., 133.
Alberto Safra Decl., {B3.
Alberto Safra Decl., 733.
Alberto Safra Decl. 4732. 33.

SHSEBEB

g
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 24 of 36

initiating civil proceedings in Switzerland to invalidate the November 2019 Wills (which were

 

executed in Switzerland) and December 2019 Will.”

In the contemplated Swiss proceedings, Petitioner shall allege that the November 2019
Wills and December 2019 Will infringe on the rights of Petitioner as an heir of the estate of Joseph
Satra”4 For example, Petitioner will allege that between as early as April 2019 and December
2019, Joseph Safra was unable to act in a “reasonable manner dug to a mental incapacity caused
by his medical condition.”?? Accordingly, Joseph Safra was not capable of making the November
2019 Wills and December 2019 Wili because “(1) he failed to understand the meaning, purpose,
Opportunity and consequences of the provisions set out in these Wills upon his assets and his Heirs
and (2) he was not in a position to resist third party influende.”? ® Because of his advanced age and
severely declining medical condition, Joseph Safra thus “expressed wishes that were not his own,
in particular as he was dependent on the assistance of third parties and unduly influenced by
same.”°* In accordance with Article 519 para. 1 no. | of the Swiss Civil Code, the November 2019
Wills and December 2019 Will are therefore “invalid.”!°°

1 Petitioner’s Foreign Discovery Efforts
While Section 1782 does not require a petitioner to exhaust foreign discovery remedies,

Petitioner has diligently sought to obtain evidence in Brazil, where his father was also treated, in

 

% Declaration of David Wallace Wilson, dated July 26, 2021 (‘Willson Decl.”), {3 1-36.

% Wilson Deci., {B4.

7 Wilson Decl., 934.

*® Wilson Decl., 4.

® Wilson Decl., 34.

10 Wilson Decl., {34j

(Ol See In re Application far an Order Permitting Metallgesellschaft AG to take Discovery, 121 F.3d 77, 79 (Qd Cir.
1997) @{A] ‘quasi-exhaustion requirement’ finds no support in| the plain language of the statute and runs counter to

ifs express purposes.”).

 

 

 

 

19
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 25 of 36

support of the Contemplated Foreign Proceedings. Accordingly, on June 9, 2021, Petitioner
requested that Joseph Safra’s medical team in Brazil provide medical records pertaining to J oseph
Safra’s treatment and_health conditions from January 1, 201 8 to December 10, 2020. On June 11,
2021, certain Brazilian medical records were produced save for records from two Brazilian doctors
who objected to the application. [Petitioner subsequently moved to compel production of that
2, 2011, the 25" Civil Court of Sdo Paulo granted Petitioner’s motion to compel, The order is

expected to be complied with in the near term Mi

J. Respondents Possess Highly Material Information For Use In Foreign
Proceedings

The information that Petitioner requests in this Section 1782 Application from the
Respondents—Mr. Safra’s New York-based physicians and hospitals—are unique and they will
assist Petitioner’s.claims in the Contemplated Foreign Proceedings by providing, inter alia, further
evidence pertaining to Mr. Safta’s neurological, psychological, and other medical impairments
when he executed the New Wills in late 2019. Such medical records are likely to further support
allegations of mental incapacity and undue influence in the Contemplated Foreign Proceedings.

Respondents are likely to possess relevant information about these matters because they treated

 

 

20
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 26 of 36

Mr. Safta in 2019 for a variety of neurological, cognitive, and physical ailments, when the New
Wills were executed .!®

The Respondents are therefore likely to be in possession and control _of information highly
material to the Contemplated Foreign Proceedings. This information would be relevant to

Petitioner’s Swiss claims, as further explained in the Wilson Declaration filed inl support of the

 

 

1782 Application

IL. ARGUMENT
A. Legal Framework

Section 1782 of Title 28 of the United States Code permits United States District Courts to

 

grant discovery for use in a pending or “reasonabl[y] contemplat[ed]” foreign proceeding. Tntel,

542 U.S. at 259. The statute, iln relevant part, states}

 

The district court of the district in which a person resides or is found may order him

io give his testimony or statement or io produce a document or pther thing for use

in a proceeding in a foreign or international tribunal... . The order may be made...
upon the application of any interested person|

 

28 U.S.C. § 1782.

An application made pursuant to Section 1782 must satisfy thre statutory requirements:
“(1) the person from whom discovery is sought resides (or is found) in the district of the district
court to which the application is made, (2) the discovery is for use in a foreign proceeding before
a foreign tribunal, and (3) the application is made by_a foreign or international tribunal or any

interésted person.”| Brandi-Dohrn y, IKB Deutsche Industriebank AG) 673 F.3d 76, 80 (2d Cir.

2012).

 

103 See supra, Alberto Safra Decl., {{[22-27.
104 See Wilson Decl, {34

21
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 27 of 36

After determining that the three statutory requirements are satisfied, courts must then
consider four discretionary factors in deciding whether to grant a Section 1782 application: (1)
whether the documents or festimony sought are within the foreign tribunal’s jurisdictional reach,
and thus accessible absent Section 1782 aid: (2) the nature ofthe foreign tribunal, the character of

the proceedings underway abroad, and the receptivity of the foreign government or the court or

 

agency abroad to US. federal-court judicial assistance, (3) whether the Section 1782 request
conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign
country or the United States; and (4) whether the subpoenas contain unduly intrusive or
burdensome requests. See Intel Corp. v. Advanced Micre Devices, Inc., 542 U.S. 241, 264-65
(2004).

Moreover, courts in this circuit “evaluate discovery requests under section 1782 in light of

the statute’s twin aims of providing efficient means of assistance to participants in international

 

litigation in our federal courts and encouraging foreign countries by example to provide similar

means of assistance to our courts.” Euromepa S.A. y. R. Esmerian, Inc., 51 F.3d 1095, 1097 (2d

 

|
\ ir. 1995); In re Application for an Order Per mitting Metallgesellschaft AG to take Discovery,

p F.3d 77, 79 (2d Cir. 1997). Both the Supreme Court and the Second Circuit have
|

 

 

 

‘acknowledged a Congressional intent to provide a liberal avenue to discovery in aid of foreign and

international proceedings. See, e.g., intel, 542 U.S. at 247-48; Brandi-Dohrn, 673 F.3d at 80

 

(FT T]he statute has, over the years, been given increasingly broad applicability.”), 7n re Edelman,
lh

295 F. 3d 171, 179-80 (2d Cir, 2002) (In sum, Congress has expressed as its aim that the statute
Hi tt

i | i

ii broadly... .”). il
t | ae

 

/ 22)
| boi
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 28 of 36

B. Petitioner Satisfies The Statutory Requirements Of 28 U.S.C. § L782.
Petitioner_satisfies the three statutory requirements of Section 1782: (1) Respondents are
“found” in the Southern District of New York; (2) the requested information is for use in the
contemplated Foreign Proceedings; and (3) Petitioner is an “interested person” as the putative
oe
plaintiff/applicant in those foreign proceedings.
i. Respondents Are “Found” in The Southern District Of New York.

i bs Respondents Mount Sinai and MSKCC reside or are “found” in this! district because they

   
 

7
i

id headquartered here."°° See Hertz Corp. v. Friend, 559 U.S. 77, 81, 93 (2010) (holding that al
:Sipbration’s principal place of business “should normally be the place where the corporation
maintains its headquarters”)| Matter of Fornaciari for Order to Take Discovery Pursuant fo 28
USC. $1783, No. 17MC521, 2018 WL 679884, at *2 (S.D.N.Y. Jan. 29, 2018) (noting that a
corporation is found in the district where it is “essentially at home”); Australia & New Zealand
Banking Grp. Lid. v. APR Energy Holding Lid), No. 17-MC-00216 (VEQ), 2017 WL 3841874, at
"3 (S.D.N.Y. Sept. 1, 2017) (‘[A] corporation is vat home’ for the purpose of constitutional due
7

—_ only in a state that is the corporation’s place of incorporation or its principal place of
business.”) (quoting Daimler AG v. Bauman, 571 U.S. 117, 139 n. 19 (2014)) (emphasis added).

Respondents Drs. Bressman, Diamond, Fuster, and Tabax are found| in this district because

they work in this district, including, inter alia, via the daily practice of medicine.'°* In re Republic

 

of Kazakhstan for an Order Directing Discovery from Clyde & Co. LLP Pursuant to 28 U.S.C. sec.

1782, 110 F, Supp. 3d 512, 515 (S.D.N.Y. 2015) (holding that “daily practice of [profession] in

 

3 Bento Decl., Exs. 9-12.
a4 Bento Decl., Exs 3-7, 13-14.

23
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 29 of 36

this jurisdiction gives it the requisite ‘systematic and continuous’ presence to be ‘found’ here for

purposes of section 1782.”).
2. The Discovery Sought Is For Use In Foreign Proceedings|
The information sought in the proposed Subpoenas is “for use” in foreign proceedings. In
the Second Circuit, “[w]here an applicant has not yet initiated|a foreign proceeding, {Section 1782]

discovery is available when the materials may help the applicant either to plead or to prove the

 

anticipated claims. Indeed, “the foreign proceeding need not be pending, so Jong as it is within
reasonable contemplation.”| Jn re Mangouras, No. 17-MC-172, 2017 WL 4990655, at *5
(S.D.N-Y. Oct. 30, 2017) (citing Mees v. Buiter, T93 F.3d 297, 299 (2d Cir. 2015))j Intel, 542 U.S.
discovery is sought; it need only “be within reasonable contemplation.”). Here, Petitioner will use
the requested information to further plead and prove its civil claims in Switzerland.”
Petitioner’s Contempiated Foreign Proceedings qualify as “foreign proceedings” for
purposes of Section 1782. A petitioner need only “provide some objective indicium that the action

is being contemplated” in order to satisfy this requirement. fn re Kiobel, 2017 WL 354183, *3

 

 

(S.D.N-Y. Jan 24, 2017). Here, the declarations of Petitioner’ s Swiss Tlawyer'™ establishing that

it has (1) been retained to pursue the claims articulated in his declaration, and (2) already begun

 

~) ec.

preparing the necessary pleadings are objective evidence that Petitioner’s “foreign proceeding[s]”
are “within reasonable contemplation.”| See In re Hornbeam Corp., 722 F. App’x 7, 9-10 (2d Cir.

2018) (summary order) (holding that a foreign proceeding was reasonably contemplated where the

 

102 Wilson Deci., 35, 39.

108 Wilson Decl., 36.

24
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 30 of 36

applicant “represented that it intended to initiate further litigation,” and “articulated a theory on

 

which it intended to litigate”)] Jn re Top Matrix Holdings Ttd., No. 18 MISC. 465 (ER), 2020 WL

248716, at *4 (S.D.N.Y. Jan. 16, 2020) (“This Circuit has found that sworn statements attesting to

 

petitioners” intent to litigate and describing the legal theories on which they plan to rely are

sufficiently concrete to meet the statutory requirement.”)] Jn re Furstenberg Fin. SAS, No, 18-MC-

 

44 (IGK), 2018 WL 3392882, at *4 (SDNY. July 12, 2018) (holding that for use requirement

was met where petitioners swore that they intended to file a criminal complaint in Luxembourg

 

 

Criminal Court and articulated a specific legal theory on which they intended to rely); see also In

re Application of Bracha Found., 663 F. App’x 755, 764 (11th Cir. 2016) (affirming district court's

 

decision that foreign proceeding was within reasonable contemplation because “[applicants] have

represented their intention to return to litigation in the BV] and have articulated a theory upon

 

which they intend to litigate.”)] Brave Express Corp. v. Total Petrachemicals & Ref. U_S., 613 F.

App’x 319, 323 (Sth Cir. 2015) (finding that the application was “for use” in a contemplated

 

 

proceeding because, inter alia, Petitioner filed a “sworn affidavit” from his foreign lawyer that he
had prepared papers),

Further, the contemplated Swiss proceedings qualify as proceedings in a “foreign or
international tribunal” for purposes of Section 1782. Indeed, numerous courts have found that
civil proceedings before Swiss courts satisfy Section 1782’s requirements. See e.g. In re Lop
Mairix Holdings Lid., No. 18 MISC. 465 (ER), 2020 WL 248716, at *4 (S.D.N.Y. Jan. 16, 2020)
(contemplated Swiss proceedings qualified as foreign proceeding under Section 1782), fn re
Grynberg, 223 F. Supp. 3d 197, 200-02 (S.D.N.Y. 2017) (finding that Swiss commercial

proceedings is a foreign proceeding under Section 1782); Jn re Ex Parte Application of Jommi, No,

25
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 31 of 36

C 13-80212 CRB (EDL), 2013 WL 6058201, at *1 (N.D. Cal. Nov. 15, 2013) (authorizing Section

1782 discovery for proceeding in Switzerland).

Petitioner is not required to show that the information sought would be discoverable or

 

admissible in the Contemplated Foreign Proceedings. |Brandi-Dohrn v. IKB Deutsche
Industriebank AG, 673 F.3d 76, 82 (2d Cir. 2012) (“[A]s a district court should not consider the
discoverability of the evidence in the foreign proceeding, it should not consider the admissibility
of evidence in the foreign proceeding in ruling on a section 1782 application.”). Rather, Petitioner
only needs to show that it has “the practical ability . .. to place a beneficial document—or the
information it contains—before a foreign tribunal.” Jn re Accent Delight Int'l Lid., 869 F.3d 121,
131 (2d Cir. 2017). Here, Petitioner plainly satisfies this requirement. ‘The information sought in
the Subpoenas is highly material] and relevant to the Contemplated Foreign Proceedings.

3. Petitioner Is An “Interested Person.”

Finally, Section 1782 requires persons seeking discovery to shdw that they possess a
reasonable interest in the foreign proceedings. While Section 1782 broadly covers those with the

right to participate and submit evidence in foreign proceedings, see Certain Funds, Accounts &/or|

 

Inv. Vehicles v. KPMG, L.0.P), 798 F.3d 1173, 120 (2d Cir. 2015), there is “[nJo doubt litigants are

included among, and may be the most common example of, the ‘interested person[s]’ who may|

 

invoke § 1782.” Intel Corp. v. Advanced Micro Devices, Inc], 542 U.S. 241, 256 (2004). Petitioner|
will be the plaintiff in the Contemplated Foreign Proceedings and is therefore an “interested person”

under Section 1782.

 

09 (Wilson Decl., 435, 39.

26
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 32 of 36

C. All Of The Discretionary Factors Of Section 1782 Weigh In Favor of
Permitting The Discovery Petitioner Seeks]

ach_of the Unfe/ factors weighs in favor of granting the requested discovery here) First,
the Respondents are not a party to the Contemplated Foreign Proceedings. Second, there is no
reason to believe that Swiss courts would be unreceptive to evidence obtained through Section
1782 discovery. Third, Petitioner is acting in good faith and is not seeking to avoid any foreign

restriction on gathering evidence. Fourth, Petitioner’s focused document requests and request for

 

limited testimonial evidence are carefully circumscribed and targeted to key facts so as to avoid
undue burden on the Respondents.

f The First Intell Factor Favors Granting Discovery.

The first Jntel factor asks whether the party from whom discovery is sought is a party to
the foreign proceeding. “[Wihen the person from whom discovery is sought is a participant in the
foreign proceeding .. . the need for § 1782(a) aid generally|is not as apparent as it ordinarily is
when evidence is sought from al nonparticipant in the matter arising abroad.” Jntel, 542 U.S. at

264. Here, the Respondents are nof a party to the Contemplated| Foreign Proceedings.'"°

 

2. The Second Intel Factor Favors Granting Discovery|

 

Under the second Jnfe? factor, this Court should look to whether the foreign tribunal would
be receptive to evidence obtained through Section 1782] See In re Application of OOO

Promnesfistroy, No. M 19-99(RJS), 2009 WL 3335608, at *7 (S.D.N.Y. Oct 15, 2009) (describing

 

the second! Ine factor as inquiring into whether the foreign proceeding would “rejeci evidence

obtained with the aid of section 1782”), There is a strong prdsumption that the foreign tribunal

 

Hd Wilson Decl. 437.

27
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 33 of 36

will be receptive to evidence obtained in the United States, with the Second Circuit holding that

 

 

“[a]bsent specific directions to the contrary from a foreign forum, the statute’s underlying policy

should generally prompt district courts to provide some form of|discovery assistance.” Huromepa,

 

SA. v. RO Esmerian, Inc., 51 F3d 1095, 1102 (@d Cir. 1995). A court should deny discovery on

the basis of lack of receptiveness only where it is provided with “authoritative proof\that [the]

 

 

foreign tribunal would reject evidence obtained with the aid of| section 1782.” Jd at 1100

(emphasis added).

The Swiss courts will be receptive to evidence obtained through| this Application. !!

 

Petitioner will have the opportunity to use the information obtained in this Application in

advancing and proving his claims.”

 

3. The Third intel Factor Favors Granting Discovery.
The third] /nfed factor looks to “whether the § 1782(a) request conceals an attempt to
circumvent foreign proof-gatheriing restrictions or other policies of a foreign country or the United
States.” /ntel, 542 U.S. at 265. The /nte/ Court expressly rejected the notion that Section 1782

requires that the evidence sought must be discoverable in the foreign proceeding itself, and the

 

Second Circuit has added that the specific documents or testimony discovered need not be

admissible abroad. See Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F 3d 76, 82 (2d Cir.

 

2012) (“While /nied concerned the discoverability of evidence in the foreign proceeding, we see
no reason why it should not extend fo the admissibility of evidence in the foreign proceeding. As

inl Jntel, there is no statutory basis for any admissibility requirement.”)j [nte/, 542 U.S. at 261 (“A

 

1 Wilson Decl. #40.
12 Wilson Decl. 441.

28
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 34 of 36

foreign nation may limit discovery within its domain for reasons peculiar to its own legal practices,

 

 

culture, or traditions—reasons that do not necessarily signal objection to aid from United States

 

federal courts.”). Nor is there any requirement that Petitioner must exhaust his remedies in the

 

Discovery, 121 F.3d 77, 79 (2d Cir. 1997) (ff£A] ‘quasi-exhaustion requirement’ finds no support

 

in the plain language of the statute and runs counter to its express purposes.”).

Here, there is no reason to believe that any of the discovery sought violates any foreign

 

laws and/or public policy. Indeed, Swiss laws do not prohibit the collection of information sought
via this Application] The Swiss jurisdiction does not have any law or public policy against such
discovery.!!4

4. The Fourth Tatel Factor favors Granting Discovery.

The fourth Jnte/ factor looks to whether the requests are “unduly intrusive or burdensome.”
Intel, 542 U.S. at 265. The standard is substantially the same as in ordinary domestic civil litigation
under the Federal Rules of Civil Procedure. “The reference inl § 1782 to the Federal Rules suggests

that under ordinary circumstances the standards for discovery under those rules should also apply

 

when discovery is sought under the statute.” In re Bayer AG, 146 F:3d 188, 195 Gd Cir. 1998).

Here, the single document request and corresponding deposition topics are narrowly

 

tailored, temporally limited, and directly relevant to the issues in the foreign proceedings.
Whatever burden Respondents may incur by producing the requested discovery, it is both modest

and proportionate given the circumstances.

 

la Wilson Decl. $41.
4 Wilson Decl, 41.

29
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 35 of 36

Petitioner has complied with HIPAA 42 CFR. § 164.512(e){ 1G)» by providing notice
to the personal representative of the deceased. Us |Accordingly, under HIPAA 42 C.F.R. §
164,512(e)(1)Gi)(A),""” the Respondents are now permitted to produce the information requested
Section 1782 petition to obtain medijcal records from a D.C. physician for use in a Canadian legal
proceeding to invalidate a will); fare DiGiulian, 2020 WL 5253849 (D.D.C. Sept. 3, 2020) (same),
DiGiulian vy. Johns Hopkins Heatth Sys. Corp., 8:19-cv-2213-PX, 2019 WL 5064672 (D. Md. Oct.
9, 2019) (same)."38

To the extent the Respondents have any concerns relating to confidential information,

 

Petitioner is willing to accommodate such concerns by stipulating to an adequate protective order.

Mindlec Fin, SA.RI.v. STGroup Ine., 2008 WL 3884374, at *1 (N.D.NLY. Aug. 18, 2008) (“[T]he

 

4 Pursuant to § 164.512 (e)(1)(Gii) the party requesting health information need only demonstrate “a good faith
atlempt to provide written notice fo the individual” regarding whom the information is sought, with such notice
jaclading “sufficient information about the{] proceeding in which the protected health information is requested to
permit the individual to raise an objection” and that no objections were filed or all objections were resolved;

48 Bento Decl, 714.

14 Pursuant to § 164.512 (e}(1)Gi)(A} Respondents “may disclose protected health information in the course of any
judicial or administrative proceeding” to the requesting party if the requesting party complied with the notice
requirements of § 164|512 (e)(1)(iii).

18 Jn actions brought in the U.S, pursuant to Section 1782, “it is federal, rather than state privilege law thal

 

403, 407 (S.D.N-Y. 2000) see alsd, In re Christensen, 2006 WL 278169, at *1 (S.D-N-Y. Feb. 3, 2006) (applying
federal privilege law ina Section 1782 action), AS Petitionei|is next of kin and heir to Mr, Safra’s estate, Respondents
are also required under New York state law to produce the information. N.Y. Pub. Health Law § 18 (10) (“Nothing
contained in this section shall restrict, expand or any way limit the disclosure of any [patient] information pursuant to
articles twenty-three (Subpoenas, Oaths and Affirmations], thirty-one [Disclosure] and forty-five [Evidence] of the
civil practice law and rules...”), N.Y. CPLR § 4504(c)(3) (requiring physician to “disclose any information as to the
mental or physical condition of a deceased patient... when the privilege has been waived...if the validity of the will of
the decedent is i question] by any heir-at-law or any of the next of kin or any other party af interest.”), see also In re
Will of DeFilippo, 149 Misc. 2d 598, 564 N-Y.S.2d 667 (Sur. [990) (ordering the disclosure of medical records
because “Tilt is undisputed that this doctor has information concerning the decedent's mental condition which is based
upon his personal observations of her at a time relevant to these proceedings|;| [t{his information, which the Court
finds to be exclusive, material] and necessary to the proponent in preparation for a trial in which the testamentary
capacity of the decedent is at issue, is not only required to be disclosed by CPLR § 4504(c)(3), but is precisely the
type of information which should be disclosed.”).

 

30
Case 1:21-mc-00640-JMF Document 2 Filed 08/05/21 Page 36 of 36

beauty of § 1782 is that it permits this Court to impose a protective order that would extinguish

any concern that privileged, confidential, or proprietary information would be indecorously

revealed.”).

HI CONCLUSION

For the foregoing reasons, Petitioner respectfully requests that the Court (a) grant the
Application And Petition For An Order To Conduct Discovery; (b) enter the Proposed Order
attached to the Bento Declaration as Exhibit 1, (c) authorize Petitioner, pursuant to 28 U.S.C, §
1782, to serve the Subpoenas on Respondents; and (d) grant any and all other relief to Petitioner

as deemed just and proper.

Dated: August 5, 2021 Respectfully submitted,
“s A . 4 f (\ : .
Le Cove i lin’
=— oy

Michael Carlinsky

John H. Chun

Lucas V.M. Bento

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

51 Madison Avenue, Floor 22

New York, NY 10010

Telephone: (212) 849-7000
Facsimile: (212) 849-7100
michaelcarlinsky@quinnemanuel.com

iohnchun(@quinnemanuel.com -

lucasbento(@quinnemanuel.com

Attorneys for Petitioner Alberto Safra
